                         Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 1 of 24



                   1   JOSHUA THOMAS FOUST (SBN 296285)
                       jfoust@crowell.com
                   2   CROWELL & MORING LLP
                       3 Embarcadero Center, 26th Floor
                   3   San Francisco, California 94111
                       Phone: (415) 986-2800
                   4   Fax: (415) 986-2827
                   5   KATHLEEN TAYLOR SOOY
                       (admitted pro hac vice)
                   6
                       ksooy@crowell.com
                   7   APRIL N. ROSS
                       (admitted pro hac vice)
                   8   aross@crowell.com
                       CROWELL & MORING LLP
                   9   1001 Pennsylvania Avenue, N.W.
                       Washington, D.C. 20004
              10
                       Phone: (202) 624-2500
              11       Fax: (202) 628-5116

              12       Attorneys for Defendant
                       GENERAL MOTORS LLC
              13

              14

              15                               UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF CALIFORNIA
              16                                  SAN FRANCISCO DIVISION
              17
                                                                 Case No. 3:18-cv-07054-JST
              18
                                                                 GENERAL MOTORS’ NOTICE OF
              19       IN RE: GENERAL MOTORS LLC CP4             MOTION AND MOTION TO DISMISS
                       FUEL PUMP LITIGATION                      AND MEMORANDUM OF POINTS AND
              20                                                 AUTHORITIES IN SUPPORT
              21                                                 Date:            June 27, 2019
                                                                 Time:            2:00 p.m.
              22                                                 Judge:           Hon. Jon S. Tigar
                                                                 Courtroom:       9, 19th Floor
              23

              24

              25

              26

              27

              28
  C ROWELL
& M ORING LLP                                                                    CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW
                                               GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                         Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 2 of 24



                   1                       NOTICE OF MOTION AND MOTION TO DISMISS
                   2   TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:

                   3          PLEASE TAKE NOTICE that on June 27, 2019 at 2:00 p.m., or as soon as counsel may

                   4   be heard after that date, in the United States District Court, Northern District of California, San

                   5   Francisco Division, located at 450 Golden Gate Avenue, San Francisco, California, Courtroom 9,

                   6   19th Floor, before the Honorable Jon S. Tigar, General Motors LLC moves this Court for an order

                   7   dismissing plaintiffs’ complaint pursuant to Federal Rule of Civil Procedure 12(b)(1) and

                   8   12(b)(6).

                   9                                STATEMENT OF RELIEF SOUGHT

              10              Pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6), GM moves this Court

              11       for an order dismissing plaintiffs’ complaint for the following reasons.

              12              First, the common law fraud claims (Count I), and claims under the California Unfair

              13       Competition Law (Count II) and Consumer Legal Remedies Act (Count III), do not meet the

              14       particularity requirements of Rule 9(b). Similarly, no fraud-based claim can proceed because

              15       plaintiffs (1) do not allege facts establishing that GM had knowledge of the alleged defect at the

              16       time of sale, and (2) allege no GM duty to disclose.

              17              Second, the unjust enrichment claims (Count IV) are barred because GM’s express written

              18       warranty governs the parties’ relationship; plaintiffs have adequate remedies at law; and plaintiffs

              19       do not adequately allege fraudulent conduct underlying their unjust enrichment claim.

              20              Third, the implied warranty claims (Count V) are barred by California’s privity rule

              21       because GM is a remote vehicle manufacturer, and plaintiffs do not qualify for the third-party

              22       beneficiary or advertising exceptions and do not allege facts establishing an agency relationship

              23       between GM and dealerships. Plaintiffs also do not allege facts showing their vehicles were not

              24       fit for the ordinary purpose of providing transportation or that their vehicles are within the term of

              25       the implied warranty.

              26              Fourth, plaintiffs’ claims under the Song-Beverly Act (Count VI) likewise fail because

              27       plaintiffs do not allege facts showing their vehicles were not fit for the ordinary purpose of

              28       providing transportation. Plaintiffs who purchased used vehicles cannot state a Song-Beverly Act
  C ROWELL
& M ORING LLP
                                                                       -2-           CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                   GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                         Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 3 of 24



                   1   claim against GM.
                   2            Fifth, with no viable state-law warranty claim, the Magnuson-Moss Warranty Act claim
                   3   (Count VII) also fails.
                   4            Finally, certain plaintiffs’ claims have individual deficiencies. There is no standing for 16
                   5   plaintiffs who do not allege they have experienced any issues with their trucks and therefore have
                   6   no injury; and many plaintiffs are time-barred because they purchased their vehicles too long
                   7   before they filed the complaint.
                   8            This motion is based on this Notice of Motion and Motion, the Memorandum of Points
                   9   and Authorities, all pleadings on file in this matter, and other matters as may be presented to the
              10       Court.
              11

              12
                       Dated: April 15, 2019                          CROWELL & MORING, LLP
              13

              14
                                                                      By: /s/ Kathleen Taylor Sooy
              15
                                                                      Kathleen Taylor Sooy
              16

              17
                                                                      Attorneys for General Motors LLC
              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL
& M ORING LLP
                                                                        -3-           CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                    GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                         Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 4 of 24



                   1                       MEMORANDUM OF POINTS AND AUTHORITIES
                   2          Plaintiffs are owners of Chevrolet Silverado and GMC Sierra diesel trucks, model years

                   3   2011 to 2016, who use their trucks for everyday driving, commuting to work and hauling trailers

                   4   and boats. After years of use and thousands of miles of driving, they now claim their trucks are

                   5   defective, alleging that Bosch-manufactured CP4 fuel injection pumps in the trucks are

                   6   incompatible with diesel fuel sold in the United States. Their claims fail on multiple grounds.

                   7          First, the common law fraud claims (Count I), and claims under the California Unfair

                   8   Competition Law (Count II) and Consumer Legal Remedies Act (Count III), do not meet the

                   9   particularity requirements of Rule 9(b). Similarly, no fraud-based claim can proceed because

              10       plaintiffs (1) do not allege facts establishing that GM had knowledge of the alleged defect at the

              11       time of sale, and (2) allege no GM duty to disclose.

              12              Second, the unjust enrichment claims (Count IV) are barred because GM’s express written

              13       warranty governs the parties’ relationship; plaintiffs have adequate remedies at law; and plaintiffs

              14       do not adequately allege fraudulent conduct underlying their unjust enrichment claim.

              15              Third, the implied warranty claims (Count V) are barred by California’s privity rule

              16       because GM is a remote vehicle manufacturer, and plaintiffs do not qualify for the third-party

              17       beneficiary or advertising exceptions and do not allege facts establishing an agency relationship

              18       between GM and dealerships. Plaintiffs also do not allege facts showing their vehicles were not

              19       fit for the ordinary purpose of providing transportation or that their vehicles are within the term of

              20       the implied warranty.

              21              Fourth, plaintiffs’ claims under the Song-Beverly Act (Count VI) likewise fail because

              22       plaintiffs do not allege facts showing their vehicles were not fit for the ordinary purpose of

              23       providing transportation. Plaintiffs who purchased used vehicles cannot state a Song-Beverly Act

              24       claim against GM.

              25              Fifth, with no viable state-law warranty claim, the Magnuson-Moss Warranty Act claim

              26       (Count VII) also fails.

              27              Finally, certain plaintiffs’ claims have individual deficiencies. There is no standing for 16

              28       plaintiffs who do not allege they have experienced any issues with their trucks and therefore have
  C ROWELL
& M ORING LLP
                                                                       -4-           CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                   GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                         Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 5 of 24



                   1   no injury; and many plaintiffs are time-barred because they purchased their vehicles too long
                   2   before they filed the complaint.
                                                          FACTUAL BACKGROUND
                   3
                              Plaintiffs are 24 California residents who purchased new or used model year 2011-2016
                   4
                       Chevrolet Silverado or GMC Sierra diesel trucks from independent dealerships or private parties
                   5
                       between September 2010 and October 2018. Consolidated and Amended Class Action Complaint
                   6
                       (“CAC”) ¶¶ 11-34. Plaintiffs allege these vehicles have defective CP4 diesel fuel injection pumps
                   7
                       manufactured and supplied by third-party Bosch. Id. Citing no facts in support, plaintiffs allege
                   8
                       that Bosch’s CP4 fuel pumps, which GM used in its Duramax diesel engines, are incompatible
                   9
                       with the “Ultra Low Sulfur Diesel” fuel available in the United States. Id. ¶¶ 2, 66. This so-called
              10
                       incompatibility allegedly results in deterioration of the fuel pump which can lead to failure of the
              11
                       vehicle’s fuel injection system. Id. ¶ 2.
              12
                              Only eight plaintiffs allege that their vehicles ever experienced fuel pump problems. Id. ¶¶
              13
                       11-12, 14, 23, 25 [#2], 28, 32-34. The remaining 16 plaintiffs do not allege any interference with
              14
                       the use or operation of their vehicles, see id. ¶¶ 13, 15-22, 24, 25 [#1], 26-27, 29-31, and 12 of
              15
                       them concede they still drive their vehicles daily, see id. ¶¶ 13, 15-17, 21-22, 24-27, 29. Plaintiffs
              16
                       seek a court-ordered recall of all of these trucks in California, and damages because they allege
              17
                       their trucks are not as durable and reliable as they expected. See, e.g., id. ¶¶ 11-33.
              18
                              Plaintiffs allege that GM was aware of the alleged incompatibility between the Bosch CP4
              19
                       pump and American diesel fuel, and that GM misrepresented or omitted material facts in order to
              20
                       “induce[] plaintiffs . . . to pay a premium” for their vehicles. Id. ¶ 127. Plaintiffs cite certain GM
              21
                       advertisements generally referencing durability and reliability of the trucks (id. ¶¶ 113-24), but
              22
                       they do not plead that they saw or relied on any of those specific materials in making their
              23
                       purchase decisions. They do not identify any statements made by GM specifically related to the
              24
                       alleged fuel compatibility issues. See id. ¶¶ 11-34. Instead, plaintiffs allege generally that on
              25
                       unspecified dates they saw unspecified television commercials, radio advertisements, printed
              26
                       brochures and advertisements, or internet advertisements concerning “durability,” “reliability,”
              27
                       “power,” or “fuel economy.” Id. ¶¶ 11-13, 19-20, 25 [#1-2], 27, 30-31, 34; see also id. ¶¶ 14-22,
              28
  C ROWELL
& M ORING LLP
                                                                        -5-           CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                    GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                         Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 6 of 24



                   1   24-25, 27-29 (alleging plaintiff relied on independent dealer’s statements that vehicle had
                   2   “superior fuel economy” and “was more reliable”). Nearly all plaintiffs make these same general
                   3   and vague allegations, even those who purchased used vehicles from third-parties many years
                   4   after GM marketed and advertised those vehicles.1
                   5          Plaintiffs allege five causes of action: (i) fraud by concealment, (ii) violation of the
                   6   California Unfair Competition Law, (iii) violation of the Consumer Legal Remedies Act, (iv)
                   7   unjust enrichment, (v) breach of the implied warranty of merchantability, (vi) breach of implied
                   8   warranty of merchantability under the Song-Beverly Act; and (vii) violation of the Magnuson-
                   9   Moss Warranty Act. Plaintiffs seek to represent a class of California owners or lessees of certain
              10       2011-2016 Chevrolet Silverado and GMC Sierra diesel trucks and certain 2010-2011 Chevrolet
              11       Express and GMC Savana vans with Duramax engines. 2 Id. ¶ 140. Plaintiffs allege “concrete
              12       economic injury” including overpaying for the vehicles at the time of purchase and “diminished
              13       value of the vehicles.” Id. ¶¶ 11-33. Plaintiffs seek a recall, free replacement, or buy-back
              14       program, as well as costs, restitution, disgorgement, and damages, including punitive, exemplary,
              15       and treble damages. Id. at Prayer for Relief, p. 95.
              16
                                                             LEGAL STANDARDS
              17

              18              A federal court does not have subject matter jurisdiction over a suit that is not a “case-or-
              19       controversy” because plaintiff lacks Article III standing. Clapper v. Amnesty Int’l USA, 568 U.S.
              20       398, 408 (2013); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). Plaintiffs bear the
              21       burden of establishing subject matter jurisdiction under Rule 12(b)(1). See Lujan, 504 U.S. at 561.
              22              To avoid dismissal under Rule 12(b)(6), a plaintiff must provide the grounds for relief,
              23       which “requires more than labels and conclusions.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
              24       555 (2007). The “complaint must contain sufficient factual matter, accepted as true, to ‘state a
              25

              26              1
                                Plaintiffs Sutherland and Tirozzi do not allege that they saw, heard, or encountered any
                       purported GM statements or representations. See id. ¶¶ 23, 32-33.
              27              2
                                GM did not use CP4 pumps after the 2016 model year. Id. ¶ 102.
              28
  C ROWELL
& M ORING LLP
                                                                       -6-            CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                    GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                         Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 7 of 24



                   1   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
                   2   Twombly, 550 U.S. at 570).
                   3          Claims that sound in fraud, including claims based on alleged fraudulent conduct under
                   4   California’s UCL and CLRA, must also meet the heightened pleading standards of Rule 9(b).
                   5   Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009).
                   6
                                                                  ARGUMENT
                   7

                   8     I.   THE FRAUD-BASED CLAIMS FAIL ON MULTIPLE GROUNDS.
                   9          Plaintiffs’ claim for “fraud by concealment” under California law (Count I) alleges that
              10       “GM intentionally concealed and suppressed material facts concerning the durability and
              11       performance of the Bosch CP4 Pump and . . . of the Class Vehicles and their engines.” CAC
              12       ¶ 153. This claim, as well as the UCL and CLRA claims (Counts II and III) based on the same
              13       underlying conduct, must meet the heightened pleading standard of Rule 9(b). Kearns, 567 F.3d
              14       at 1125 (Rule 9(b) applies to CLRA and UCL claims that “sound in fraud”); Hovsepian v. Apple,
              15       Inc., No. 05-5788 (PVT), 2009 WL 2591445, at *4 (N.D. Cal. Aug. 21, 2009).3 These claims do
              16       not meet the particularity requirements of Rule 9(b) and do not establish that GM had a duty to
              17       disclose or knew of the alleged defect at time of sale.
              18              A.      Plaintiffs Do Not Meet The Particularity Requirements Of Rule 9(b).
              19              Plaintiffs must allege with the particularity required by Rule 9(b) a “misrepresentation
              20       (false representation, concealment, or nondisclosure)” by GM with “knowledge of falsity” and
              21       “intent to defraud,” as well as plaintiffs’ “justifiable reliance” and “resulting damage.” Kearns,
              22       567 F.3d at 1126 (citation omitted). Rule 9(b) requires that the complaint contain “the who, what,
              23       when, where, and how of the misconduct charged” and “what is false or misleading about a
              24       statement, and why it is false.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir.
              25

              26
                              3
                               Plaintiffs’ UCL claim, whether stated as unfair, unlawful, or fraudulent, stems from the
                       same allegations of misrepresentation or omission and thus sounds in fraud. Friedman v.
              27       Mercedes Benz USA LLC, No. CV 12-7204 GAF CWX, 2013 WL 8336127, at *6 (C.D. Cal. June
                       12, 2013).
              28
  C ROWELL
& M ORING LLP
                                                                       -7-            CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                    GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                         Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 8 of 24



                   1   2003) (internal citations and quotations omitted). For concealment claims, plaintiffs must identify
                   2   “specific substantiating facts” that describe “affirmative acts of concealment.” Taragan v. Nissan
                   3   N. Am., Inc., No. C 09-3660 SBA, 2013 WL 3157918, *7 (N.D. Cal. June 20, 2013).
                   4          The complaint here contains allegations about other manufacturers, industry groups and
                   5   third-parties; it does not contain the “who, what, when, where, and how” of any alleged
                   6   misrepresentation or omission by GM. See Vess, 317 F.3d at 1106. Plaintiffs do not allege that
                   7   they encountered, read, or relied on any specific communication from GM about their trucks.
                   8   They allege that at unspecified times and in unspecified places, plaintiffs saw or heard GM’s
                   9   television commercials, radio commercials, internet advertisements, sales brochures, and
              10       statements from dealer sales representatives about the vehicle’s superior horsepower, fuel
              11       efficiency, reliability, and durability. CAC ¶¶ 11-22, 24-31, 34. There is no identification of any
              12       specific and material facts GM allegedly misrepresented or omitted, when or where GM
              13       misrepresented or omitted those facts, or how any specific plaintiff was misled. Nor are there any
              14       specific facts describing affirmative acts by GM to conceal any material facts. Plaintiffs’ vague
              15       allegations fall short of the Rule 9(b) requirements. See Nabors v. Google, Inc., No. 5:10-CV-
              16       03897 EJD, 2011 WL 3861893, at *4-5 (N.D. Cal. Aug. 30, 2011).
              17              The complaint purports to quote from GM press releases and brochures (CAC ¶¶ 113-
              18       124), but never alleges that any plaintiff actually saw, read, or relied on any specific statement in
              19       any specific materials. These claims cannot survive where no plaintiff alleges reliance on any of
              20       the specific material quoted in the complaint. See Great Pac. Sec. v. Barclays Capital, Inc., 743
              21       F. App’x 780, 782-83 (9th Cir. 2018) (affirming dismissal where plaintiff failed to plead receipt
              22       of “the specific marketing materials and representations cited” in the complaint); Marolda v.
              23       Symantec Corp., 672 F. Supp. 2d 992, 1002 (N.D. Cal. 2009) (“to plead the circumstances of
              24       omission with specificity, plaintiff must . . . provide representative samples of advertisements . . .
              25       that plaintiff relied on to make her purchase”).
              26              Further, any general statements in GM’s advertisements about general vehicle
              27       performance, durability or reliability are legally considered sales puffery and cannot be the basis
              28       of a fraud claim. See Vitt v. Apple Comput., Inc., 469 Fed. App’x 605, 607 (9th Cir. 2012)
  C ROWELL
& M ORING LLP
                                                                          -8-        CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                   GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                         Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 9 of 24



                   1   (affirming dismissal because claims that products are “reliable,” “durable,” and “high
                   2   performance” are not actionable); Beshwate v. BMW of N. Am. LLC, No. 1:17-cv-00417-SAB,
                   3   2017 WL 6344451, at *11, 13 (E.D. Cal. Dec. 12, 2017) (holding that general statements about
                   4   the reliability of a vehicle are mere puffery and not actionable); Anunziato v. eMachines, Inc., 402
                   5   F. Supp. 2d 1133, 1140 (C.D. Cal. 2005) (“The Court finds that the word ‘reliability’ is non-
                   6   actionable puffery.”).4
                   7            B.     The Fraud-Based Claims Fail Because There Is No GM Knowledge Of A
                                       Defect At The Time Of Sale.
                   8

                   9            Plaintiffs do not allege any facts plausibly establishing that GM had knowledge of the
              10       alleged defect at the time of sale. See Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1145 (9th
              11       Cir. 2012). Plaintiffs make a conclusory allegation that GM had “specific and superior knowledge
              12       that the Bosch CP4 Pumps in [the plaintiffs’] vehicles will fail” (CAC ¶ 159), but they do not
              13       identify what any concealed facts are, who at GM was purportedly aware of any concealed facts,
              14       the source of that knowledge, or any specific GM actions to conceal any facts from plaintiffs.
              15                Plaintiffs’ various attempts to allege knowledge by GM are unsuccessful. First, plaintiffs
              16       allege that “GM knew at least by 2002 that its diesel fuel injection systems required heightened
              17       lubricity, which was not met by American diesel fuel specifications.” Id. ¶ 154. Conceding that
              18       GM did not begin using the CP4 pump until 2010, plaintiffs miss the point that GM could not
              19       have known of the alleged defect eight years before the pump was used in the engine. See CAC
              20       ¶ 52.5
              21

              22
                                4
                                 Plaintiffs do not plead facts plausibly suggesting that GM acted “wantonly, maliciously,
              23       oppressively, deliberately, with intent to defraud, and in reckless disregard” of plaintiffs’ rights to
                       sustain their request for punitive damages. CAC ¶ 170. With the fraud claim subject to dismissal
              24       under Rule 9(b), plaintiffs’ request for punitive damages fails. See Unique Functional Prod., Inc.
                       v. JCA Corp., No. 09-CV-265-JM MDD, 2011 WL 3359657, at *5 (S.D. Cal. Aug. 3, 2011).
              25               5
                                 Plaintiffs allegations about the “federal Safety Act” (CAC ¶¶ 62-63) do not establish that
              26       GM owed them a duty. See Adams v. Nissan N. Am., Inc., No. 4:17-CV-2653, 2018 WL 2338871,
                       at *5 (S.D. Tex. May 4, 2018), report and recommendation adopted, No. 4:17-CV-2653, 2018
              27       WL 2337135 (S.D. Tex. May 23, 2018) (recognizing the Safety Act neither provides a private
                       cause of action nor creates a duty to disclose information to consumers).
              28
  C ROWELL
& M ORING LLP
                                                                       -9-            CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                    GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 10 of 24



                   1          Second, plaintiffs allege that a NHTSA investigation of possible defects in certain Audi
                   2   and Volkswagen vehicles and private communications between Audi, Volkswagen, and Bosch
                   3   somehow put GM on notice of alleged defects in GM vehicles. See CAC ¶¶ 47-49. Plaintiffs do
                   4   not allege that GM saw, or was even aware of, these communications. Plaintiffs do not allege that
                   5   the specifications of the fuel injection pumps used by Audi and Volkswagen are the same as those
                   6   used by GM.6 Plaintiffs do not allege communications between GM and these other companies.
                   7   Plaintiffs only allege one response GM provided to a NHTSA request for information related to
                   8   its investigation of fuel pump failures in Volkswagen and Audi vehicles. See id. ¶¶ 53-54; see
                   9   also Ex. 1 at 1 (cited by plaintiffs, Dec. 3, 2011 Letter from C. Benavides (GM) to F. Borris
              10       (NHTSA)).7 GM responded to a NHTSA request for “peer vehicle” information (id. ¶ 53), not
              11       because any GM vehicles were alleged to be defective (GM indicated to NHTSA that it had seen
              12       a de minimis failure rate).8 See Ex. 1 at 1 (acknowledging “no alleged defect with respect to any
              13       of [GM’s] vehicles and [GM] provid[ed] this information as part of the agency’s investigation of
              14       another manufacturer’s vehicles”).
              15              Third, plaintiffs allege that GM “should have known” of the incompatibility from “the
              16       specifications of the pump as compared to the specifications of American diesel.” CAC ¶ 6.
              17       Plaintiffs must allege actual knowledge with particularity, not what GM should have known. See
              18       Stewart v. Electrolux Home Prod., Inc., 304 F. Supp. 3d 894, 910 (E.D. Cal. 2018) (dismissing
              19       fraudulent concealment, CLRA and UCL claims because the complaint “lack[ed] the requisite
              20       specificity in alleging Electrolux had actual knowledge of the purported defect”) (emphasis
              21              6
                                  Even assuming that Volkswagen and Audi used similarly designed fuel pumps, a defect
              22       in their vehicles would not establish GM’s knowledge of any defect in its vehicles. Deras v.
                       Volkswagen Grp. of Am., Inc., No. 17-cv-05452-JST, 2018 WL 2267448, at *6 (N.D. Cal. May
              23       17, 2018) (Tigar, J.) (Plaintiff “has cited no authority, and this Court is aware of none, holding
                       that prior recalls of similarly designed products is, standing alone, sufficient to establish
              24       knowledge of a defect.”).
                                7
                                  In ruling on a Rule 12(b)(6) motion, a court may consider documents relied upon in the
              25       complaint or documents whose contents are alleged in the complaint. Coto Settlement v.
                       Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).
              26                8
                                  Plaintiffs allege that GM identified 99 field reports of high-pressure fuel pump failure in
              27       the 2011 Chevrolet Silverado HD. Id. ¶ 54 (citing Ex. 1). This represents a de minimis failure rate
                       of less than 0.2% for that make and model year. See id.
              28
  C ROWELL
& M ORING LLP
                                                                      -10-           CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                   GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 11 of 24



                   1   added). Plaintiffs do not allege the specifications of the specific CP4 pumps that Bosch supplied
                   2   to GM. See, e.g., id. ¶ 1-3, 52. 9 Plaintiffs do not allege that the CP4 fuel pumps Bosch
                   3   manufactured for use in Europe or for other auto manufacturers are identical to those that Bosch
                   4   manufactured for GM. To the contrary, plaintiffs allege different versions of the Bosch CP4
                   5   pumps. Compare id. ¶ 52 (alleging GM started using the CP4 pump in 2010), with id. ¶ 47 n.2
                   6   (alleging Audi was using a pump known as “CP4.2”). Plaintiffs’ own allegations do not establish
                   7   that the CP4 pumps used in GM’s vehicles are the same as the CP4 pumps used in Europe or in
                   8   vehicles of other manufacturers; therefore they cannot be a basis for GM knowledge.
                   9          Fourth, plaintiffs allege that a statistically insignificant number of complaints submitted to
              10       NHTSA and a handful of internet postings on third-party websites establish GM’s knowledge of
              11       the supposed incompatibility of its CP4 fuel pump with U.S. diesel fuel. See id. ¶¶ 76-99 (alleging
              12       that, from Oct. 2010 to Nov. 2018, five consumers posted complaints about GM fuel pump issues
              13       on third-party websites and seventeen consumers filed complaints with NHTSA). Much larger
              14       numbers of complaints have been held to be insufficient to give notice of a widespread defect. See
              15       Deras, 2018 WL 2267448, at *4 (“Forty-five, or even fifty-six, complaints out of hundreds of
              16       thousands of vehicles does not on its face indicate an unusually high number of complaints, and
              17       [plaintiff] does not so allege. These complaints therefore do not show VW’s knowledge of the
              18       alleged defect.”); Berenblat v. Apple, Inc., No. 08-4969-JF (PVT), 2010 WL 1460297, at *9
              19       (N.D. Cal. Apr. 9, 2010) (finding 350 online complaints posted to defendant’s own website
              20       insufficient to show knowledge of a defect); see also Resnick v. Hyundai Motor Am., Inc., No.
              21       CV 16-00593-BRO (PJWx), 2016 WL 9455016, at *13 (C.D. Cal. Nov. 14, 2016) (“these
              22       complaints merely establish that several customers had issues with their specific vehicles, not that
              23       there was a widespread defect affecting all Hyundais”). Further, plaintiffs make only conclusory
              24              9
                                Plaintiffs allege without citation that “[t]he Bosch CP4 Pump specifications for fuel
              25       lubricity allow for a maximum of 460 wear scar” that “[b]y definition” is incompatible with
                       American diesel fuel. CAC ¶ 71. Plaintiffs are wrong about the specification of the CP4 pump
              26       used in GM vehicles (which allows for a maximum 520 wear scar), but the critical point for this
                       motion is that the complaint includes no facts supporting plaintiffs’ conclusory assertion of
              27       incompatibility, and plaintiffs do not plead any facts about the specifications of the CP4 pump
                       used in GM vehicles.
              28
  C ROWELL
& M ORING LLP
                                                                     -11-            CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                   GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 12 of 24



                   1   allegations that GM monitored these third-party websites or ever saw the posts. See Resnick, 2016
                   2   WL 9455016, at *13 (“Plaintiffs have not presented any facts indicating that Hyundai monitored
                   3   these websites or was aware of these complaints.”); Oestreicher v. Alienware Corp., 544 F. Supp.
                   4   2d 964, 974 n.9 (N.D. Cal. 2008), aff’d, 322 Fed. Appx. 489 (9th Cir. 2009) (dismissing CLRA
                   5   claim because “[r]andom anecdotal examples of disgruntled customers posting their views on
                   6   websites” did not establish knowledge of an alleged defect where there were no other “allegations
                   7   that [the defendant] knew of th[ose] customer complaints”).
                   8          Also, to the extent these complaints were submitted to NHTSA after certain plaintiffs
                   9   purchased their vehicle, they cannot show knowledge of the defect at the time of purchase. See,
              10       e.g., Durkee v. Ford Motor Co., No. 14-0617 PJH, 2014 WL 4352184, at *3 (N.D. Cal. Sept. 2,
              11       2014); Moore v. Apple, Inc., 73 F. Supp. 3d 1191, 1201 (N.D. Cal. 2014). Here, seven plaintiffs
              12       purchased their vehicles before the NHTSA complaints were filed. Compare CAC ¶¶ 11-12, 22-
              13       23, 26, 28, 32-33, with id. ¶¶ 78-89, 95-99. Also, five of the 17 NHTSA complaints relate to
              14       vehicles that no plaintiff purchased. CAC ¶¶ 79-82, 84, 85, 86-88, 95-97, 99.
              15              Fifth, plaintiffs allege that GM knew of this issue through warranty and testing
              16       information but plead no facts in support of their conclusion. CAC ¶¶ 57-58. These generic,
              17       conclusory allegations are insufficient to establish GM’s knowledge. See Mandani v. Volkswagen
              18       Grp. of Am., Inc., No. 17-CV-07287-HSG, 2019 WL 652867, at *8 (N.D. Cal. Feb. 15, 2019)
              19       (“[C]onclusory allegations of pre-purchase knowledge based on ‘pre-sale design and testing’ are
              20       insufficient.”); Stewart v. Electrolux Home Prods., Inc., No. 1:17-cv-01213-LJO-SKO, 2018 WL
              21       1784273, at *9 (E.D. Cal. Apr. 13, 2018) (rejecting “presumption of knowledge” based on
              22       “general allegations about [defendants’] internal testing or quality controls”); Beck v. FCA US
              23       LLC, 273 F. Supp. 3d 735 (E.D. Mich. 2017) (collecting cases rejecting generic allegations based
              24       on testing and analysis); Greene v. BMW of N. Am., No. 2:11-04220 (WJM), 2012 WL 5986461,
              25       at *7 (D.N.J. Nov. 28, 2012) (rejecting knowledge argument based on product testing as
              26       “ungrounded speculation”).
              27              Finally, plaintiffs point to two GM service bulletins, but these post-date seven plaintiffs’
              28       vehicle purchases and merely recommend certain diagnostic procedures to be used when a
  C ROWELL
& M ORING LLP
                                                                     -12-             CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                    GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 13 of 24



                   1   customer reports a “hard start or no start” problem with a Duramax diesel engine. CAC ¶ 100
                   2   (quoting August 2014 bulletin instructing inspection of fuel pressure regulator and retention of
                   3   affected components if fuel injunction pump replacement was necessary); ¶ 101 (alleging GM
                   4   reissued the service bulletin to include model years through 2016). These service bulletins do not
                   5   identify U.S. diesel fuel as the cause of any fuel pump failure or suggest any fuel incompatibility
                   6   issue or defect. See id. ¶¶ 100-101.10
                   7          C.      The Fraud-Based Claims Fail Because There Is No Duty To Disclose.
                   8          Plaintiffs’ fraud allegations fail because they do not allege any facts establishing that GM
                   9   owed them a duty to disclose. As a threshold matter, plaintiffs cannot establish a duty to disclose
              10       information not known to GM. See San Diego Hospice v. Cnty. of San Diego, 31 Cal. App. 4th
              11       1048, 1055 (1995) (recognizing duty to disclose arises only when facts are “actually known to the
              12       defendant”).
              13              Even if plaintiffs had adequately alleged knowledge, a “manufacturer’s duty to consumers
              14       is limited to its warranty obligations absent either an affirmative misrepresentation or a safety
              15       issue.’” Wilson, 668 F.3d at 1141 (citing Oestreicher v. Alienware Corp., 322 F. App’x 489, 493
              16       (9th Cir. 2009)). Plaintiffs do not allege any actionable misrepresentation, nor do they allege a
              17       safety issue or personal injury claims. See CAC ¶ 141 (expressly excluding any individuals with
              18       personal injury claims from the putative class). While plaintiffs conclusorily allege an “inherent
              19       risk to consumer safety” (id. ¶ 3), most plaintiffs admit they have had no problems with their
              20       vehicle and continue to use them daily. CAC ¶¶ 13, 15-22 24-25[#1], 26-27, 29-31.
              21

              22

              23
                              10
                                 See also Sloan v. Gen. Motors LLC, No, 16-cv-07244-EMC, 2017 WL 3283998, at *7
                       (N.D. Cal. Aug. 1, 2017) (holding that a TSB does not support inference of knowledge unless it
              24       “explicitly addressed the claimed defect”); Blissard v. FCA US LLC, No. LA CV18-02765 JAK
                       (JEMx), 2018 WL 6177295, at *13 (C.D. Cal. Nov. 9, 2018) (“Although safety bulletins can
              25       demonstrate knowledge, there is no statement in the cited [bulletins] that [the manufacturer] was
                       aware of the specific defect alleged in the Complaint.”); Fisher v. Honda N. Am., Inc., No. LA
              26       CV13-09285 JAK (PLAx), 2014 WL 2808188, at *6 (C.D. Cal. June 12, 2014) (plaintiffs failed
                       to plead how the TSBs related to the alleged defect because the TSB attributed the locking defect
              27       to locks locking by themselves or locking twice, while plaintiff alleged that the defect caused the
                       locks to fail to engage).
              28
  C ROWELL
& M ORING LLP
                                                                     -13-             CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                    GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 14 of 24



                   1          Plaintiffs allege that GM owed a duty to disclose based on its “exclusive knowledge,”
                   2   “intentional[] conceal[ment],” and “purposeful[ ] withholding [of] material facts.” CAC ¶ 180.
                   3   But this is belied by their many allegations of public information about the alleged defect, such as
                   4   the NHTSA investigations of Audi and Volkswagen. See, e.g., CAC ¶ 53 n.7 (alleging NHTSA
                   5   began its investigation of fuel pumps in Audi and Volkswagen vehicles in February 2011); see
                   6   also id. ¶¶ 47-49 & nn. 3-6 (quoting and citing publicly-available materials produced by Bosch,
                   7   Audi, and Volkswagen as part of that investigation). While plaintiffs elsewhere declare that GM
                   8   had “specific and superior knowledge that the Bosch CP4 Pumps in [the plaintiffs’] vehicles will
                   9   fail” (id. ¶ 159), plaintiffs do not identify who at GM was purportedly aware of any concealed
              10       facts, the source of that knowledge, or any specific actions GM took to conceal the facts from
              11       plaintiffs. Hovsepian, 2009 WL 2591445, at *3 (dismissing where complaint contained “only
              12       generalized allegations with respect to exclusive knowledge”).
              13              Likewise, plaintiffs do not adequately plead particularized facts demonstrating that GM
              14       took steps to actively conceal the alleged fuel incompatibility.11 See Gray v. Toyota Motor Sales,
              15       U.S.A., No. CV 08-1690 PSG JCX, 2012 WL 313703, at *9 (C.D. Cal. Jan. 23, 2012), aff’d sub
              16       nom. Gray v. Toyota Motor Sales, U.S.A., Inc., 554 F. App’x 608 (9th Cir. 2014) (recognizing
              17       that “mere nondisclosure” is not “active concealment”).
              18
                        II.   THE UNJUST ENRICHMENT CLAIMS ARE NOT VIABLE.
              19

              20              The unjust enrichment claims (Count IV) cannot proceed. First, unjust enrichment is not
              21       available where there is an enforceable express contract. See Deras, 2018 WL 2267448, at *3
              22       (Tigar, J.) (dismissing unjust enrichment claim with prejudice where complaint alleged “that ‘a
              23       valid express contract covering the same subject matter exists between the parties’”). Here,
              24       plaintiffs allege the existence of a written warranty covering their vehicles. CAC ¶ 125.
              25

              26

              27
                              11
                                 Plaintiffs’ allegations show the opposite. CAC ¶ 54 (GM voluntarily provided
                       information about its fuel pumps to NHTSA).
              28
  C ROWELL
& M ORING LLP
                                                                     -14-            CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                   GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                            Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 15 of 24



                   1            Second, unjust enrichment is not available where there is an adequate legal remedy.
                   2   Nguyen v. Nissan N. Am., Inc., No. 16-CV-05591-LHK, 2017 WL 1330602, at *4-5 (N.D. Cal.
                   3   Apr. 11, 2017) (dismissing unjust enrichment where plaintiff had an adequate remedy at law). An
                   4   adequate legal remedy exists where a cause of action could address the alleged conduct if the
                   5   conduct was unlawful. Id. This bar applies regardless of whether plaintiffs state a legally
                   6   sufficient claim. See Munning v. Gap, Inc., 238 F. Supp. 3d 1195, 1203 (N.D. Cal. 2017) (“It
                   7   matters not that a plaintiff may have no remedy if her other claims fail.”). Here, the conduct
                   8   underlying plaintiffs’ unjust enrichment claim is identical to the conduct underlying their fraud
                   9   and warranty claims.12
              10                Third, plaintiffs who purchased used vehicles from third parties conferred no benefit on
              11       GM and cannot state an unjust enrichment claim. Mandani v. Volkswagen Grp. of Am., Inc., No.
              12       17-CV-07287-HSG, 2019 WL 652867, at *7 (N.D. Cal. Feb. 15, 2019); see CAC ¶¶ 14, 16, 17,
              13       23, 27, 25[#2], 29, 31, 32-33.
              14                Finally, plaintiffs’ unjust enrichment claims are not viable because they do not meet the
              15       requirements of Rule 9(b) in pleading the underlying allegedly fraudulent conduct. See
              16       Oestreicher, 544 F. Supp. 2d at 975 (“[S]ince plaintiff’s fraud-based claims have been dismissed,
              17       plaintiff has no basis for its unjust enrichment claim.”); Hovsepian, 2009 WL 2591445, at *5
              18       (dismissing unjust enrichment claim “premised on the same alleged course of conduct that
              19       underlies” plaintiffs’ inadequately pled “CLRA, UCL, and fraudulent omission claims”); Hoey v.
              20       Sony Elecs. Inc., 515 F. Supp. 2d 1099, 1106 (N.D. Cal. 2007) (same).
              21

              22

              23

              24

              25       12
                         Plaintiffs’ claims for equitable relief under the UCL and CLRA fail for the same reason. See
                       Nguyen, 2017 WL 1330602, at *4-5; Mullins v. Premier Nutrition Corp., No. 13-CV-01271-RS,
              26       2018 WL 510139, at *4 (N.D. Cal. Jan. 23, 2018), appeal docketed, No. 18-15890 (9th Cir. May
                       17, 2018); see also Mandani v. Volkswagen Grp. of Am., Inc., No. 17-CV-07287-HSG, 2019 WL
              27       652867, at *7 (N.D. Cal. Feb. 15, 2019) (explaining UCL provides only equitable remedies).
              28
  C ROWELL
& M ORING LLP
                                                                     -15-             CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                    GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 16 of 24



                   1   III.   PLAINTIFFS DO NOT STATE AN IMPLIED WARRANTY CLAIM.
                   2
                              A.      Plaintiffs Did Not Purchase Their Vehicles From GM.
                   3

                   4          Because plaintiffs purchased their vehicles from independent dealerships or private sellers
                   5   (CAC ¶¶ 11-34), they cannot allege the type of contractual privity with GM required for a breach
                   6   of implied warranty claim under California law (Count V). A plaintiff cannot recover for breach
                   7   of implied warranty unless he directly purchased the product from the defendant. Clemens v.
                   8   DaimlerChrysler Corp., 534 F.3d 1017, 1023 (9th Cir. 2008). Thus, consumers who purchase
                   9   vehicles from independent dealerships cannot assert implied warranty claims against the vehicle’s
              10       manufacturer. See id.; Gonzalez v. Mazda Motor Corp., No. 16-CV-02087-MMC, 2017 WL
              11       345878, at *3 (N.D. Cal. Jan. 5, 2017).
              12              Plaintiffs argue they fall within an exception to the privity requirement because they are
              13       third-party beneficiaries of GM’s sales to its authorized dealers. CAC ¶¶ 223, 248.13 While some
              14       district courts have recognized this exception,14 “no published decision of a California court has
              15       applied this doctrine in the context of a consumer claim against a product manufacturer.” In re
              16       Seagate Tech. LLC Litig., 233 F. Supp. 3d 776, 787 (N.D. Cal. 2017); accord Xavier v. Philip
              17       Morris USA Inc., 787 F. Supp. 2d 1075, 1083 (N.D. Cal. 2011). The Ninth Circuit expressly
              18       rejected attempts to create new exceptions to California’s privity requirement for vehicle
              19       purchasers. See Clemens, 534 F.3d at 1023 (dismissing implied warranty claim against auto
              20       manufacturer for lack of privity). Finally, plaintiffs allege that reliance on GM’s advertising
              21       eliminates the privity requirement. CAC ¶ 224 n.67 (citing Clemens, 534 F.3d at 1023). But
              22       plaintiffs do not allege that they saw, heard, or relied upon any specific GM advertisement.
              23

              24
                              13
                                  Five plaintiffs, Cochems, Sutherland, Samson, A. R. Smith, and Tirozzi, do not allege
              25       that they purchased their vehicles from GM-authorized dealerships. FAC ¶¶16, 23, 25 [#2], 27,
                       32-33.
              26               14
                                  See CAC ¶ 223 n. 66 (citing In re MyFord Touch Consumer Litig., 46 F. Supp. 3d 936,
              27       982 n.15 (N.D. Cal. 2014) and In re Nexus 6P Prod. Liab. Litig., 293 F. Supp. 3d 888, 922 (N.D.
                       Cal. 2018)).
              28
  C ROWELL
& M ORING LLP
                                                                     -16-            CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                   GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 17 of 24



                   1          Finally, plaintiffs do not allege sufficient facts to show an agency relationship between
                   2   GM and dealers. Compare CAC ¶ 248, with Friedman v. Mercedes Benz USA LLC, No. CV 12-
                   3   7204 GAF CWX, 2013 WL 8336127, at *6 (C.D. Cal. June 12, 2013) (“[A]n agency relationship
                   4   cannot just be assumed, rather facts must be pleaded.”); see also Williams v. Yamaha Motor
                   5   Corp., U.S.A., No. CV 13-05066 BRO (vbkX), 2015 WL 13626022, at *6 (C.D. Cal. Jan. 7,
                   6   2015) (no agency relationship where none of plaintiffs’ factual allegations “distinguish
                   7   Defendant’s relationship with its dealers from that of other manufacturers and their dealers”).
                   8   Courts consistently find that there is no principal-agent relationship between automobile
                   9   manufacturers such as GM and dealers. Williams, 2015 WL 13626022, at *6 (“[T]he relationship
              10       between automobile manufacturers and their dealers has been examined by a host of courts
              11       throughout the country, all of which have agreed that dealers are not agents of manufacturers”)
              12       (internal citations and quotations omitted).
              13              B.      Plaintiffs Do Not Allege Their Vehicles Were Unmerchantable At The Time
                                      Of Sale.
              14

              15              The implied warranty of merchantability provides for a minimum level of quality and does
              16       not “impose a general requirement that goods precisely fulfill the expectations of the buyer.” Am.
              17       Suzuki Motor Corp. v. Superior Court, 44 Cal. Rptr. 2d 526, 529 (Ct. App. 1995) (citation
              18       omitted) (rejecting argument that “remote fear or expectation of failure is sufficient to establish
              19       non-merchantability”). A vehicle’s ordinary purpose is providing transportation. Id.
              20              Here, plaintiffs do not allege that their vehicles were not fit for the ordinary purpose of
              21       providing transportation. To the contrary, plaintiffs allege that they drive their trucks “daily” and
              22       have used them for a variety of purposes over thousands of miles without incident.15 Only eight
              23
                              15
                                 See CAC ¶ 11 (Rudy “uses his Silverado 2500 HD to tow his 25-foot boat and 35-foot
              24        th
                       5 wheel trailer on vacations with his family”); ¶ 12 (Sizelove “uses his Silverado 2500 HD as his
                       daily transportation and occasionally uses [it] to pull his trailer”); ¶ 13 (Huss “uses his Silverado
              25       2500 HD for daily travel and also to travel between his home in La Miranda, California and his
                       vacation home, in Arizona” and “to tow his two boats to and from the lake”); ¶ 14 (Moonan “uses
              26       his Silverado 2500 HD as his personal daily driving vehicle” and “to tow dump trailers,
                       equipment and other materials needed at his contracting sites”); ¶ 15 (Garlock “uses his Silverado
              27       3500 HD as his personal vehicle to get to work and for daily activities”); ¶ 16 (Cochems “uses his
                       Silverado 2500 HD as his personal vehicle to get to work and for daily activities”); ¶ 17 (Buob
              28       (Continued…)
  C ROWELL
& M ORING LLP
                                                                      -17-                      CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                   GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 18 of 24



                   1   plaintiffs allege they have ever had any issues with their fuel pumps, and even then only after
                   2   many years of daily driving.16
                   3          C.      Plaintiffs Do Not Allege Facts Showing Their Vehicles Are Within The Term
                                      Of The Implied Warranty.
                   4

                   5          Plaintiffs allege GM provided an “express 100,000 mile/5-year” warranty on their
                   6   vehicles. CAC ¶ 125. That express warranty states that “[a]ny implied warranty of
                   7   merchantability or fitness for a particular purpose” is limited to the duration of the express
                   8   warranty. See Ex. 2 at 13 17 ; see also Hovsepian, 2009 WL 2591445, at *8 (recognizing
                   9   manufacturer’s limitation on duration of implied warranty of merchantability). Some plaintiffs
              10       purchased used vehicles after the express and implied warranty period expired. See CAC ¶ 16
              11       (Cochems, used 2011 Silverado purchased in 2018 with no manifested defect); ¶ 31 (Diniz, used
              12       2013 Sierra purchased in 2018 with no manifested defect). And many plaintiffs concede their
              13       vehicles are more than five years old and/or had more than 100,000 miles, and that they did not
              14       experience a defect in the warranty period. See id. ¶ 11 (Rudy, 2012 Silverado purchased in 2011
              15
                       “uses his Silverado 2500 HD as his personal vehicle to get to work and for daily activities”); ¶ 18
              16       (McCoy “uses his Silverado 2500 HD as his personal vehicle and to haul his 30’ trailer and his
                       boat”); ¶ 20 (White “uses it for personal traveling and errands around town”); ¶ 21 (Smith “uses
              17       his Silverado 2500 HD as his personal vehicle to get to work and for daily activities”); ¶ 22
                       (Lawson “uses his Silverado 2500 HD as his personal vehicle to get to work and for daily
              18       activities”); ¶ 23 (Sutherland “uses his Silverado 2500 HD as his personal vehicle and to tow all
                       his ‘toys,’ his fishing boat, off-road cars, dirt-bikes, and trailers”); ¶ 24 (Hughes “uses his
              19       Silverado 2500 HD as his personal vehicle to get to work and for daily activities”); ¶ 25 [#1]
                       (Barry “uses his Silverado 3500 HD as his daily driver and to occasionally haul his 40’ camping
              20       trailer”); ¶ 25 [#2] (Samson “uses his Sierra HD Denali as his personal vehicle to get to work and
                       for daily activities”); ¶ 26 (Rice “uses his Sierra HD as his personal vehicle to get to work and for
              21       daily activities”); ¶ 27 (A.R. Smith “purchased his GMC truck to help tow large loads for work
                       and maintenance, and also as his daily driving vehicle”); ¶ 28 (Jensen “used his Sierra 3500 HD
              22       as his personal vehicle to get to work and for daily activities, and for travel and to haul horse
                       trailers”); ¶ 29 (Askin “uses his Sierra 2500 HD as his personal vehicle to get to work and for
              23       daily activities”).
                                16
                                   CAC ¶ 11 (fuel pump in 2012 vehicle allegedly failed in 2017); ¶ 12 (fuel pump in 2011
              24       vehicle allegedly failed “three months after [ ] the time limit for warranty claim”); ¶ 14 (fuel
                       pump in 2016 vehicle allegedly failed at unidentified time); ¶ 23 (fuel pump in 2011 vehicle
              25       allegedly failed in 2018); ¶ 25[#2] (fuel pump in 2016 vehicle allegedly failed in 2018); ¶ 28 (fuel
                       pump in 2015 vehicle allegedly failed in 2017); ¶¶ 44-45 (fuel pump in 2013 vehicle allegedly
              26       failed in 2015); ¶ 34 (fuel pump in 2012 vehicle allegedly failed in 2017).
              27
                                17
                                   Courts may consider documents relied upon or whose contents are alleged in the
                       complaint. See Coto Settlement, 593 F.3d at 1038.
              28
  C ROWELL
& M ORING LLP
                                                                      -18-           CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                   GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 19 of 24



                   1   with no manifested defect until 2017); ¶ 12 (Sizelove, 2011 Silverado purchased in 2010 with no
                   2   manifested defect until “three months after [ ] the time limit for warranty claim”); ¶ 22 (Lawson,
                   3   2013 Silverado purchased on Jan. 1, 2013 with no manifested defect); ¶ 23 (Sutherland, used
                   4   2011 Silverado purchased on July 1, 2013 with no manifested defect before August 8, 2018); ¶ 27
                   5   (A. R. Smith, used 2011 Sierra purchased in 2015 with no manifested defect); ¶ 34 (C. Smith,
                   6   used 2012 Silverado, no manifested defect until approximately 143,000 miles on vehicle).
                   7
                       IV.    PLAINTIFFS DO NOT STATE A CLAIM UNDER THE SONG-BEVERLY ACT.
                   8

                   9          To assert a Song-Beverly claim, plaintiffs must allege facts showing that they purchased
              10       vehicles that were not “fit for the ordinary purposes for which such goods are used.” See
              11       Hindsman v. Gen. Motors LLC, No. 17-CV-05337-JSC, 2018 WL 2463113, at *14 (N.D. Cal.
              12       June 1, 2018); Resnick v. Hyundai Motor Am., Inc., No. CV16-00593-BRO(PJWx), 2017 WL
              13       6549931, at *12 (C.D. Cal. Aug. 21, 2017). Plaintiffs here have not pled sufficient facts
              14       establishing that their vehicles were unfit for their ordinary purpose at the time of sale. See
              15       Section III.B above; Resnick, 2017 WL 6549931, at *12; Hindsman, 2018 WL 2463113, at *14.
              16              Plaintiffs who purchased used vehicles cannot state a claim under the Song-Beverly Act.
              17       Hindsman, 2018 WL 2463113, at *14. The claims of plaintiffs Moonan, Cochems, Buob,
              18       Sutherland, Samson, A.R. Smith, Askin, Diniz and Tirozzi should be dismissed for this additional
              19       reason. See CAC ¶ 14, 16, 17, 23, 25[#2], 27, 29, 31, 32.
              20        V.    THERE IS NO VIABLE MMWA CLAIM.
              21              The Magnuson-Moss Warranty Act claim (Count VI) fails because the Ninth Circuit
              22       recognizes that a MMWA claim rises or falls with a plaintiff’s implied warranty claim under state
              23       law. Clemens, 534 F.3d at 1022. Plaintiffs here base their MMWA claim on the same theory as
              24       their implied warranty claim, and therefore it fails for the same reasons. See id. at 1027
              25       (dismissing MMWA claim where implied warranty claim failed under California law).
              26

              27

              28
  C ROWELL
& M ORING LLP
                                                                     -19-            CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                   GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 20 of 24



                   1   VI.    CERTAIN PLAINTIFFS’ CLAIMS FAIL FOR ADDITIONAL REASONS.
                   2          A.      Sixteen Plaintiffs Allege No Injury Or Manifested Defect.
                   3          Only eight18 plaintiffs allege they had issues with the CP4 fuel pumps in their vehicles.
                   4   The remaining 16 plaintiffs allege no injury, and thus fail to state viable claims.
                   5                  1.      No Standing.
                   6          Without any allegation that their vehicles experienced any defect, plaintiffs Huss,
                   7   Garlock, Cochems, Buob, McCoy, McAlister, White, Sean T. Smith, Lawson, Hughes, Barry,
                   8   Rice, Anthony R. Smith, Askin, Maduro, and Diniz, do not meet the injury-in-fact requirement
                   9   for Article III standing. See Cahen v. Toyota Motor Corp., 147 F. Supp. 3d 955, 967-68, 971
              10       (N.D. Cal. 2015), aff'd, 717 F. App’x 720 (9th Cir. 2017) (dismissing for lack of standing where
              11       plaintiffs alleged neither “a demonstrable effect on the market for their specific vehicles” nor “a
              12       risk so immediate that they were forced to replace or discontinue using their vehicles”); Gonzalez
              13       v. Kinro, Inc., 473 F. App’x 768, 769 (9th Cir. 2012) (affirming dismissal of UCL claims brought
              14       by certain plaintiffs who “introduced no evidence to support the conclusory allegation that their
              15       homes lost value due to this possible defect,” where only one plaintiff had experienced the defect
              16       and incurred a cost to replace); see also Birdsong v. Apple, Inc., 590 F.3d 955, 961 (9th Cir. 2009)
              17       (holding “alleged loss in value does not constitute a distinct and palpable injury that is actual or
              18       imminent” when “it rests on a hypothetical risk”).19
              19                      2.      No Manifestation Of Alleged Defect.
              20              These plaintiffs also fail to state a claim under Rule 12(b)(6) because “purchasers of an
              21       allegedly defective product have no legally recognizable claim where the alleged defect has not
              22       manifested itself in the product they own.” Briehl v. Gen. Motors Corp., 172 F.3d 623, 628 (8th
              23

              24              18
                                  Plaintiffs Rudy (¶ 11), Sizelove (¶ 12), Moonan (¶ 14), Sutherland (¶ 23), Samson (¶ 25
                       [#2]), Jensen (¶ 28), Tirozzi (¶¶ 32-33), and C. Smith (¶ 34).
              25               19
                                  Because plaintiffs have not alleged that they intend to purchase these vehicles in the
              26       future, they lack standing on claims for injunctive relief. Nguyen v. Nissan N. Am., Inc., No. 16-
                       CV-05591-LHK, 2017 WL 1330602, at *5 (N.D. Cal. Apr. 11, 2017) (dismissing claim for
              27       injunction under UCL and CLRA for lack of standing); see CAC ¶ 186 (alleging plaintiffs seek an
                       injunction under the UCL).
              28
  C ROWELL
& M ORING LLP
                                                                       -20-           CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                    GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 21 of 24



                   1   Cir. 1999) (citation omitted); see also In re Bridgestone/Firestone, Inc. Tires Prods. Liab. Litig.,
                   2   288 F.3d 1012, 1017 (7th Cir. 2002). Without a manifested defect, there is no injury and therefore
                   3   no viable claim. See CAC ¶¶ 13, 15-22, 24-25[#1], 26-27, 29-31; see also Beckwith v. Dahl, 205
                   4   Cal. App. 4th 1039, 1064 (2012) (“If the existence . . . of damages alleged in a fraud pleading is
                   5   ‘too remote, speculative or uncertain,’ then the pleading cannot state a claim for relief.”) (citation
                   6   omitted); Cal. Civ. Code § 1780(a) (CLRA claim requires damage); Azouli v. BMW of N. Am.
                   7   LLC, No. 16-cv-00589-BLF, 2017 WL 1354781, *5 (N.D. Cal. Apr. 13, 2017) (recognizing
                   8   standing under UCL requires loss of “money or property” and under CLRA requires “some kind
                   9   of damage”); Oestreicher, 544 F. Supp. 2d at 973 (“[T]he failure to disclose a defect that might,
              10       or might not, shorten the effective life span of an automobile part that functions precisely as
              11       warranted throughout the term of its express warranty cannot be characterized as causing a
              12       substantial injury to consumers, and accordingly does not constitute an unfair practice under the
              13       UCL.”) (citation omitted).
              14
                              B.      Many Plaintiffs’ Claims Are Time-Barred.
              15

              16              Plaintiffs Sizelove, Rudy, Lawson, Sutherland, Tirozzi, Rice, Jensen, and McCoy
              17       purchased their vehicles more than four years before bringing this action. CAC ¶ 12 (September
              18       2010); ¶ 11 (November 2011); ¶ 22 (January 2013); ¶ 23 (July 2013); ¶¶ 32-33 (November 2013);
              19       ¶ 26 (March 2014); ¶ 28 (June 2014); ¶ 18 (October 2014). Their UCL, implied warranty, Song-
              20       Beverly, and MMWA claims are barred by the applicable four-year statutes of limitations.20 Their
              21       CLRA and fraud claims are barred by the applicable three-year statutes of limitations.21 Plaintiffs
              22       McAlister, Smith, Huss, and Hughes purchased their vehicles more than three years before
              23

              24
                              20
                                  See Cal. Bus. & Prof. Code § 17208 (UCL); Cal. Com. Code §§ 2725(1)-(2) (4-year
              25       limitations period for implied warranty begins upon tender of delivery); Hindsman v. Gen. Motors
                       LLC, No. 17-CV-05337-JSC, 2018 WL 2463113, at *14 (N.D. Cal. June 1, 2018) (Song-Beverly
              26       Act claim accrues when the sale is made); Mitchell v. Skyline Homes, No. CIV S-09-2241 KJM,
                       2010 WL 1791281, at *1 (E.D. Cal. May 4, 2010) (MMWA).
              27               21
                                  Cal. Civ. Code § 1783 (CLRA) ; Cal. Civ. Proc. Code § 338(d) (fraud).
              28
  C ROWELL
& M ORING LLP
                                                                      -21-            CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                    GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 22 of 24



                   1   bringing this action, and thus their CLRA and fraud claims are time barred. See CAC ¶ 19 (May
                   2   2015); ¶ 27 (August 2015); ¶ 13 (September 2015); ¶ 24 (October 2015).22
                   3          Plaintiffs’ implied warranty, Song-Beverly, and MMWA claims are not subject to the
                   4   discovery rule. Matray v. Ford Motor Co., CV 11-7767-GHK (CWX), 2011 WL 13221015, at *2
                   5   (C.D. Cal. Nov. 9, 2011) (implied warranty); Marcus v. Apple Inc, No. C 14-03824 WHA, 2015
                   6   WL 151489, at *8 (N.D. Cal. Jan. 8, 2015) (Song-Beverly); see also Clemens, 534 F.3d at 1022
                   7   (recognizing MMWA claim rises or falls with implied warranty claim). Further, plaintiffs have
                   8   not met their burden to show they get the benefit of the discovery rule for other claims. Finney v.
                   9   Ford Motor Co., No. 17-cv-06183-JST, 2018 WL 2552266, at *4 (N.D. Cal. June 4, 2018) (Tigar,
              10       J.). To invoke the discovery rule, plaintiffs must plead facts sufficient to show “(1) the time and
              11       manner of discovery and (2) the inability to have made earlier discovery despite reasonable
              12       diligence.” Id. at *3; Garcia v. General Motors, LLC, No. 1:18-cv-01313-LJO-BAM, 2018 WL
              13       6460196, at *4 (E.D. Cal. Dec. 10, 2018). None of these plaintiffs allege when or how he learned
              14       of the alleged concealment. See CAC ¶¶ 129, 133 (alleging without detail that plaintiffs “only
              15       learned” of the concealment “shortly before the filing of this Complaint”). And they offer nothing
              16       more than a bare assertion that they “could not have discovered” GM’s alleged concealment
              17       “through the exercise of reasonable diligence,” even though they cite publicly available internet
              18       postings as early as 2010. Id. ¶ 132; see id. ¶ 76. Plaintiffs’ conclusory allegations with no
              19       supporting facts are insufficient to trigger the discovery rule.
              20              Plaintiffs also attempt to save their time-barred claims by alleging the statutes of
              21       limitations are tolled by GM’s fraudulent concealment. CAC ¶¶ 134-138. To rely on tolling, a
              22       plaintiff must allege the substantive elements of fraud and (1) when they discovered the purported
              23       fraud, (2) the circumstances surrounding that discovery, and (3) that the plaintiffs lacked
              24       knowledge of facts that would have put them on inquiry notice. Garcia, 2018 WL 6460196, at *6
              25       (“Fraudulent concealment tolling must be pled with particularity under Fed. R. Civ. P. 9(b).”)
              26

              27
                              22
                                 Calvin Smith does not allege facts sufficient to establish that his claim is timely under
                       the applicable statutes of limitations. Id. ¶ 34.
              28
  C ROWELL
& M ORING LLP
                                                                       -22-           CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                    GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 23 of 24



                   1   (citation omitted). Plaintiffs do not allege their fraud claims with the required particularity. And
                   2   none of these plaintiffs allege when or how they learned of the alleged concealment. See CAC ¶¶
                   3   11-34.
                   4
                                C.     Plaintiff Tirozzi Cannot State A CLRA Or Song-Beverly Claim.
                   5

                   6            Plaintiff Tirozzi alleges that he “purchased the vehicle to earn a living pulling new travel
                   7   trailers, as Plaintiff has a CDL and is therefore a professional driver.” CAC ¶ 33. Because the
                   8   complaint alleges that he did not purchase the vehicle for “personal, family, or household
                   9   purposes,” but rather for a business purpose, his CLRA and Song-Beverly Act claims fail. Frezza
              10       v. Google Inc., No. 12-CV-00237-RMW, 2012 WL 5877587, at *4 (N.D. Cal. Nov. 20, 2012)
              11       (CLRA); see Cal. Civ. Code § 1791 (For Song-Beverly Act, “‘[c]onsumer goods’ means any new
              12       product or part thereof that is used, bought, or leased for use primarily for personal, family, or
              13       household purposes.”).
              14                                                  CONCLUSION

              15                For these reasons, GM respectfully requests dismissal of all of plaintiffs’ claims.

              16

              17
                       DATED: April 15, 2019                           Respectfully submitted,
              18

              19

              20                                                    CROWELL & MORING LLP

              21                                                   /s/ Kathleen Taylor Sooy

              22                                                   Kathleen Taylor Sooy
                                                                   April N. Ross
              23                                                   Joshua Thomas Foust

              24                                                   Attorneys for
                                                                   GENERAL MOTORS LLC
              25

              26

              27

              28
  C ROWELL
& M ORING LLP
                                                                       -23-            CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW                                     GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
                        Case 3:18-cv-07054-JST Document 39 Filed 04/15/19 Page 24 of 24



                   1                                    CERTIFICATE OF SERVICE
                   2          In accordance with Rule 5-5 of the Local Rules of Practice in Civil Proceedings Before
                   3   the United States District Court for the Northern District of California, I, Kathleen Taylor Sooy,
                   4   hereby certify under penalty of perjury under the laws of the United States of America that on
                   5   April 15, 2019, a true copy of the above document was filed through the Court’s Case
                   6   Management/Electronic Case Filing (“CM/ECF”) System and served by that System upon all
                   7   counsel of record registered for the System and deemed to have consented to electronic service in
                   8   the above-captioned case. Any other counsel of record will be served by electronic mail and/or
                   9   first-class mail on the same date.
              10

              11       Dated: April 15, 2019                            CROWELL & MORING LLP
              12

              13                                                        By: /s/ Kathleen Taylor Sooy
                                                                           Kathleen Taylor Sooy
              14
                                                                            Attorneys for General Motors LLC
              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
  C ROWELL
& M ORING LLP                                                        -24-            CASE NO. 3:18-CV-07054-JST
ATTORNEYS AT LAW
                                                   GM’S MOTION TO DISMISS CONSOLIDATED & AMENDED COMPLAINT
